Exhibit 10.8

TERMINALS 2 AND 3

OPERATING AGREEMENT

This TERMINALS 2 AND 3 OPERATING AGREEMENT (the “Agreement”) is dated as of
December 6, 2013 (the “Execution Date”), by and between Tesoro Logistics
Operations LLC, a Delaware limited liability company (“Operator”), and for
purposes of Section 14 only, Tesoro Logistics GP, LLC, a Delaware limited
liability company (“General Partner) and Tesoro Logistics LP, a Delaware limited
partnership (“Partnership”), on the one hand, and Tesoro Refining & Marketing
Company LLC, a Delaware limited liability company (“TRMC”), on the other hand.

RECITALS

WHEREAS, (a) TRMC owns Berth 76 and one-half of Berth 77; (b) pursuant to that
certain Lease dated February 17, 1995, between TRMC and the City of Long Beach,
a municipal corporation, acting by and through its Board of Harbor Commissioners
(as such lease may be amended, restated, modified, supplemented or renewed from
time to time, the “Terminal 2 Lease”), TRMC leases the remaining one-half of
Berth 77 and Berth 78 and the dock related thereto; and (c) TRMC owns various
fixtures and improvements including piping, loading arms, Ancillary Facilities
(as defined below) and sheds required to move Product (as defined below) from
the Berths (as defined below) and dock to the interconnection with the first
pipeline or storage facility (the assets referenced in clauses (a), (b) and
(c) collectively, “Terminal 2”) located in the Port of Long Beach (“POLB”) in
the City of Long Beach, California (the “City”);

WHEREAS, subject to various permits, licenses and easements, TRMC owns
(a) certain improvements at Terminal 2 for receiving and shipping Products
between Marine Vessels (as defined below), TRMC’s refinery in Carson,
California, and other third-party refineries, pipelines, and terminals, (b) two
tank farms, and (c) pursuant to the Terminal 2 Lease, TRMC has a leasehold
interest in one tank farm, with the three tank farms having an aggregate shell
capacity of approximately 1,600,000 barrels (the “Terminal 2 Facility”);

WHEREAS, TRMC also owns two tank farms with an aggregate shell capacity of
approximately 319,000 barrels for storage of Products across the channel from
Terminal 2 (“Terminal 3”) located at the POLB in the City (the “Terminal 3
Facility”, and together with the Terminal 2 Facility, the “Facilities”);

WHEREAS, the Terminal 2 Lease, including the rights, obligations and other
restrictions set forth therein, and the leasehold interests in Terminal 2 are
expected to be subleased (the “Sublease”) by TRMC to Operator, upon receipt of
the POLB’s consent;

WHEREAS, the operation of the leasehold interests by Operator, as sub-lessee
under the Terminal 2 Lease will require a Certificate of Financial
Responsibility (“COFR”) issued by the California Department of Fish and Game
(“CDFG”) in favor of Operator;

WHEREAS, upon receipt of approval from the POLB of the Sublease of the Terminal
2 Lease, the Facilities are to be formally subleased to Operator;

WHEREAS, on the date hereof, but effective as of the date of the Sublease with
respect to the Facilities, Operator and TRMC have entered into that certain
Amended and Restated Berth Access, Use and Throughput Agreement, where, among
other things, TRMC will have continued access to and use of the Marine Terminals
(as defined below) in order to enable TRMC to ship, receive and deliver Products
to and from Marine Vessels and terminals and pipelines over the Term and
pursuant to the terms and conditions thereunder (as such agreement may be
amended, restated, modified or supplemented from time to time, the “BAUTA”);



--------------------------------------------------------------------------------

WHEREAS, on the date hereof, but effective as of the date of the Sublease,
Operator and TRMC have entered into that certain Long Beach Storage Services
Agreement (as such agreement may be amended, restated, modified or supplemented
from time to time, the “Storage Services Agreement”), where, among other things,
Operator shall store all Products tendered by TRMC at the Facilities over the
Term pursuant to the terms and conditions thereunder;

WHEREAS, in conjunction with the BAUTA, the Long Beach Berth Throughput
Agreement (as defined below) and the Storage Services Agreement, during the
period commencing on the Execution Date and continuing until the Termination
Date, TRMC desires that Operator provide services relating to the operation,
management and maintenance of Terminal 2 and the Facilities on TRMC’s behalf
(the “Marine Terminals”);

WHEREAS, Operator is willing to provide services relating to the operation,
management and maintenance of the Marine Terminals on TRMC’s behalf; and

WHEREAS, Operator and TRMC desire to enter into this Agreement to memorialize
the foregoing and the terms of their commercial relationship regarding the
Marine Terminals.

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties (as defined below) to this Agreement hereby agree as
follows:

SECTION 1 DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.

“Agreement” has the meaning set forth in the Preamble.

“Ancillary Facilities” means all wharves, personnel, spill response equipment,
emergency response equipment, fire pumps, fire extinguishers, fire monitors,
Self-Contained Breathing Apparatus (SCBA), toxic gas monitoring equipment,
winches, loading arms, hoses, drains, pipes, valves, manifolds, pumps, meters,
and all other related equipment and facilities that support the infrastructure
required to deliver TRMC’s Product between a Marine Vessel and pipelines,
storage tanks or terminals, but in all cases excluding storage tanks.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

“BAUTA” has the meaning set forth in the Recitals.

“Barrel” means a volume equal to 42 U.S. gallons or 231 cubic inches, each at 60
degrees Fahrenheit under one atmosphere of pressure.

“Berth 84/86 Lease” means that certain Long Beach Harbor Department Lease
Document HD-2114, as such lease may be amended, restated, modified, supplemented
or renewed from time to time.



--------------------------------------------------------------------------------

“Berth 121 Operating Agreement” means that certain Berth 121 Operating Agreement
dated as of the date hereof among TRMC, General Partner, Partnership, Operator
and Carson Cogen, as such agreement may be amended, restated, modified or
supplemented from time to time.

“Berths” means Berth 76, Berth 77 and Berth 78 at the POLB and “Berth” means any
one of them.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Carrier” means a third-party agent or contractor hired by Operator or TRMC,
which is in the business of transporting Products via Marine Vessel.

“Carson Assets Indemnity Agreement” has the meaning set forth in Section 19(b).

“Carson Cogen” means Carson Cogeneration Company, a Delaware corporation.

“CDFG” has the meaning set forth in the Recitals.

“City” has the meaning set forth in the Recitals.

“Claims” has the meaning set forth in Section 11(a).

“COFR” has the meaning set forth in the Recitals.

“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.

“Crude Oil” means crude petroleum, synthetic crude oil, topped crude oil,
condensate and all associated blends thereof.

“Execution Date” has the meaning set forth in the Preamble.

“Facilities” has the meaning set forth in the Recitals.

“Force Majeure” means any event or circumstances, or any combination of events
and/or circumstances, whether foreseeable or not, the occurrence and/or effects
of which is beyond the reasonable control of the Party claiming suspension and
which by the exercise of due diligence such Party could not avoid or overcome,
including:

(i) strikes, picketing, lockouts or other industrial disputes or disturbances;



--------------------------------------------------------------------------------

(ii) acts of the public enemy or of belligerents, hostilities or other
disorders, wars (declared or undeclared), blockades, thefts, insurrections, acts
of terrorism, riots, civil disturbances or sabotage;

(iii) acts of God, acts of nature, landslides, subsidence, severe lightning,
earthquakes, volcanic eruptions, fires, tornadoes, hurricanes, storms, floods,
washouts, freezing of machinery, equipment or lines of pipe, tidal waves, perils
of the sea and other adverse weather conditions;

(iv) arrests and restraints or other interference or restrictions imposed by
federal, state or local government whether legal or de facto or purporting to
act under some constitution, decree, law or otherwise, necessity for compliance
with any court order, or any law, statute, ordinance, regulation, or order
promulgated by a federal, state, or local governmental authority having or
asserting jurisdiction, embargoes or export or import restrictions,
expropriation, requisition, confiscation or nationalization; and

(v) epidemics or quarantine, explosions, breakage or accidents to equipment,
machinery, plants, facilities or lines of pipe, or electric power, natural gas,
or water shortages.

A Party’s inability economically to perform its obligations hereunder does not
constitute an event of Force Majeure.

“General Partner” has the meaning set forth in the Preamble.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body, port authority or other authority exercising executive,
legislative, judicial, regulatory, administrative or other governmental
functions or any court, department, commission, board, bureau, agency,
instrumentality or administrative body of any of the foregoing.

“Long Beach Berth Throughput Agreement” means that certain Long Beach Berth
Throughput Agreement dated as of the date hereof among Carson Cogen, TRMC,
General Partner, Partnership and Operator, as such agreement may be amended,
restated, modified or supplemented from time to time.

“Long Beach Operating Agreement” means that certain Long Beach Operating
Agreement dated September 14, 2012, by and among TRMC, Operator, General Partner
and Partnership, as such agreement may be amended, restated, modified or
supplemented from time to time.

“Long Beach Pipeline Throughput Agreement” means that certain Long Beach
Pipeline Throughput Agreement dated as of the date hereof by and among TRMC,
Operator, General Partner and the Partnership, as such agreement may be amended,
restated, modified or supplemented from time to time.

“Marine Terminals” has the meaning set forth in the Recitals.

“Marine Vessel” means any ocean tanker, ocean barge, river barge or other
vessel.

“Month” means the period commencing on the Execution Date and ending on the last
day of that calendar month and each successive calendar month thereafter.

“MOTEMS” has the meaning set forth in Section 5(a)(ii)(2).



--------------------------------------------------------------------------------

“Omnibus Agreement” means that certain Second Amended and Restated Omnibus
Agreement dated as November 15, 2012, by and among Tesoro Companies, Inc., TRMC,
Tesoro Alaska Company, General Partner, Tesoro High Plains Pipeline Company LLC,
Partnership and Operator, as such agreement may be amended, restated, modified
or supplemented from time to time.

“Operational Services Agreement” means that certain Amended and Restated
Operational Services Agreement dated as of April 1, 2012 by and among Tesoro
Corporation, Tesoro Companies, Inc., TRMC, Tesoro Alaska Company, General
Partner, Partnership and Operator, as such agreement may be amended, restated,
modified or supplemented from time to time.

“Operator” has the meaning set forth in the Preamble.

“Operator Group” has the meaning set forth in Section 11(b).

“Operator Insurance Group” has the meaning set forth in Section 15(a).

“Partnership” has the meaning set forth in the Preamble.

“Party” or “Parties” means that each of Operator and TRMC is a “Party” and
collectively are the “Parties” to this Agreement.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“POLB” has the meaning set forth in the Recitals.

“Pollution Event” has the meaning set forth in Section 11(c).

“Product” or “Products” means Crude Oil and Refined Products.

“Receiving Party Personnel” has the meaning set forth in Section 18(d).

“Refined Products” means gasoline, gasoline blend component, diesel, distillate,
distillate blend components, jet/aviation fuel, fuel oil, cut back resid, cutter
stock, gas oil and/or other commodity other than Crude Oil specified in this
Agreement or otherwise mutually agreed upon by the Parties.

“Related Agreements” means (a) the Terminal 2 Lease, (b) the BAUTA, (c) the
Storage Services Agreement, (d) the SoCal Transportation Services Agreement,
(e) the Long Beach Operating Agreement, (f) the Long Beach Berth Throughput
Agreement, (g) the Berth 121 Operating Agreement and (h) the Long Beach Pipeline
Throughput Agreement.

“SoCal Transportation Services Agreement” means that certain Transportation
Services Agreement dated as of the date hereof by and among TRMC, Operator,
General Partner and Partnership, as such agreement may be amended, restated,
modified or supplemented from time to time.

“Storage Services Agreement” has the meaning set forth in the Recitals.

“Sublease” has the meaning set forth in the Recitals.

“Term” has the meaning set forth in Section 4.



--------------------------------------------------------------------------------

“Terminal 2” has the meaning set forth in the Recitals.

“Terminal 2 Facility” has the meaning set forth in the Recitals.

“Terminal 2 Lease” has the meaning set forth in the Recitals.

“Terminal 3” has the meaning set forth in the Recitals.

“Terminal 3 Facility” has the meaning set forth in the Recitals.

“Terminal Service Order” has the meaning set forth in Section 6(a).

“Termination Date” has the meaning set forth in Section 3.

“Tranche 2 Contribution Agreement” means that certain Contribution, Conveyance
and Assumption Agreement dated as of November 18, 2013 by and among Tesoro
Corporation, Carson Cogen, TRMC, General Partner, Partnership and Operator, as
such agreement may be amended, restated, modified or supplemented from time to
time.

“TRMC” has the meaning set forth in the Preamble.

“TRMC Group” has the meaning set forth in Section 11(a).

“TRMC Insurance Group” means TRMC, its Carriers, contractors, agents and
representatives.

SECTION 2 GENERAL UNDERTAKINGS

Subject to the terms and conditions of the Terminal 2 Lease, the terms and
conditions herein and all Applicable Law, Operator shall operate, manage and
maintain the Marine Terminals on behalf of TRMC during the Term.

SECTION 3 TERMINATION DATE

The “Termination Date” will be the effective date of the Sublease.

SECTION 4 TERM

The term of this Agreement shall be for the period commencing on the Execution
Date and continuing until the Termination Date (the “Term”).

Notwithstanding the foregoing, and in addition to terms and conditions contained
in Sections 12, 13 and 19(h), the applicable Party may terminate this Agreement
if any of the following events occur:

(a) the termination, cancellation or expiration of the Terminal 2 Lease for any
reason during the Term, whereupon this Agreement shall terminate immediately
upon such event; and

(b) in the event of a rescission with respect to the Marine Terminals pursuant
to the Tranche 2 Contribution Agreement.



--------------------------------------------------------------------------------

SECTION 5 OPERATION OF THE MARINE TERMINALS DURING TERM

 

  (a) Operator Covenants. During the Term, Operator covenants as follows:

(i) General Partner, on behalf of Operator, will provide necessary personnel,
equipment and other services for the operation, management and maintenance of
the Marine Terminals in accordance with the terms of the Terminal 2 Lease, the
Storage Services Agreement, the BAUTA (including any Terminal Service Order
pursuant thereto), any other third party use agreements, and this Agreement.

(ii) Operator will reimburse TRMC for:

(1) all rentals paid under the Terminal 2 Lease;

(2) any and all repairs and maintenance costs and capital expenditures for the
Marine Terminals, including without limitation all state or POLB required Marine
Oil Terminal Engineering and Maintenance Standards (“MOTEMS”) obligations (other
than those scheduled prior to the Execution Date and covered under the Omnibus
Agreement), for which Operator may recover TRMC’s proportionate share of such
costs and expenditures pursuant to the Long Beach Berth Throughput Agreement,
but excluding the Tranche 2 Contribution Agreement items specified in Schedule
VI of the Omnibus Agreement;

(3) without duplication of any amounts reimbursed or paid under the other
paragraphs of this Agreement, the Omnibus Agreement or the Operational Services
Agreement, any and all taxes, fees, charges, insurance premiums, assessments or
spill planning and/or response costs (except those costs for oil spill response
services provided by the Marine Preservation Association and Marine Spill
Response Corporation related to obligations for oil spill prevention response,
as provided in Schedule IV of the Omnibus Agreement) and any amounts due for
utility services incurred by TRMC as lessee under the Terminal 2 Lease, or as
owner of Terminal 2 or the Facilities;

(4) but excluding all pass through fees and costs paid by TRMC to the POLB or
third parties relating to the use of the Marine Terminals by TRMC or other third
parties and taxes that would otherwise be reimbursed by TRMC or third parties
under the Long Beach Berth Throughput Agreement or similar provisions of third
party agreements.

(iii) Operator will indemnify TRMC against any other Claims, liabilities or
losses that TRMC incurs in its status as lessee under the Terminal 2 Lease or
owner of Terminal 2 or the Facilities during the Term, except for pass through
fees and costs excluded under Section 5(a)(ii)(4) above.

(iv) Operator will not enter into any other third party contracts for use of
Terminal 2 which increase the total dock utilization to greater than forty-five
percent (45%) of the total available hours of Terminal 2 without prior consent
of TRMC.



--------------------------------------------------------------------------------

  (b) TRMC Covenants. During the Term, TRMC covenants that:

(i) As partial compensation for the services provided hereunder, it shall pay
Operator the following amounts:

(1) an amount equal to all fees specified in the Long Beach Berth Throughput
Agreement for all Crude Oil and Refined Products throughput across the Berths,
computed and payable in the same manner set forth in the Long Beach Berth
Throughput Agreement, as applicable, but not including those pass through fees
and costs that would be paid by TRMC under the Long Beach Berth Throughput
Agreement;

(2) an amount equal to all those fees specified in Section 5 and Section 8 of
the Storage Services Agreement for storage of all Products owned by TRMC at the
Facilities, computed and payable in the same manner set forth in the Storage
Services Agreement;

(3) an amount equal to all those fees and capital contributions and cost
reimbursements and other amounts received by TRMC from third parties pursuant to
existing and future contracts for use of the Berths, but excluding pass through
fees and charges that reimburse TRMC for fees paid to the POLB or third parties
relating to use of the Berths by such third parties or for taxes paid with
respect to such use.

 

  (c) Mutual Covenants. During the Term, both Operator and TRMC covenant as
follows:

(i) to cooperate in good faith to complete the Sublease and to procure the
issuance of the COFR as soon as reasonably practicable, under terms and
procedures consistent with the City, the POLB and state requirements;

(ii) to cooperate in good faith to consummate the transfer of the improvements
on Terminal 2 and the Facilities concurrently with the Sublease, issuance of the
COFR and receipt of consents to all other required assignments; and

(iii) to amend this Agreement, if TRMC, with Operator’s consent, after the
Execution Date, enters into any other third party contracts for use of the
Marine Terminals, so as to provide Operator with the benefit of any revenues
associated with such contracts and allocate to Operator the costs associated
with performance of such contracts.

SECTION 6 TERMINAL SERVICE ORDERS; PAYMENT

(a) Description. Operator and TRMC shall enter into one or more terminal service
orders for each Marine Terminal and the Facilities substantially in the form
attached hereto as Exhibit 1 (each, a “Terminal Service Order”). Upon a request
by TRMC pursuant to this Agreement or as deemed necessary or appropriate by
Operator in connection with the services to be delivered pursuant hereto,
Operator shall generate a Terminal Service Order to set forth the specific terms
and conditions for providing the applicable services described therein and the
applicable fees to be charged for such services. No Terminal Service Order shall
be effective until fully executed by both Operator and TRMC.

(b) Included Items. Items available for inclusion in a Terminal Service Order
include, but are not limited to, the following:

(i) fees specified in Section 5 and Section 8 of the Storage Services Agreement
for storage of all Products owned by TRMC at the Facilities pursuant to
Section 5(b)(i)(2);

(ii) items related to a Terminal Service Order under the BAUTA pursuant to
Section 9; and



--------------------------------------------------------------------------------

(iii) any other services as may be agreed.

(c) Monthly Reconciliation. At the end of each Month, TRMC will provide Operator
with reasonably detailed information concerning for all fees, costs and expenses
for which reimbursements are due hereunder. Within five (5) days thereafter,
Operator will calculate the total fees and reimbursements due by either Party to
the other Party pursuant to Section 5 above.

(d) Invoices. Operator shall invoice TRMC on a monthly basis and TRMC shall pay
all amounts due under this Agreement and any Terminal Service Order no later
than ten (10) calendar days after TRMC’s receipt of Operator’s invoices. Any
past due payments owed by either Party shall accrue interest, payable on demand,
at the lesser of (i) the rate of interest announced publicly by JPMorgan Chase
Bank, in New York, New York, as JPMorgan Chase Bank’s prime rate (which Parties
acknowledge and agree is announced by such bank and used by the Parties for
reference purposes only and may not represent the lowest or best rate available
to any of the customers of such bank or the Parties), plus four percent (4%),
and (ii) the highest rate of interest (if any) permitted by Applicable Law, from
the due date of the payment through the actual date of payment.

(e) Fee Increases. Any fees of a fixed amount set forth in this Agreement and
any Terminal Service Order shall be increased on January 1 of each year of the
Term, commencing on January 1, 2015, by a percentage equal to the positive
change, if any, in the CPI-U (All Urban Consumers) during the first twelve
(12) Month period beginning fifteen (15) Months preceding such January 1, as
reported by the Bureau of Labor Statistics.

(f) Conflict between Agreement and Terminal Service Order. In case of any
conflict between the terms of this Agreement and the terms of any Terminal
Service Order, the terms of the applicable Terminal Service Order shall govern.

SECTION 7 STORAGE SERVICES AT THE FACILITIES

All applicable provisions of the Storage Services Agreement shall apply to the
Facilities during the Term of this Agreement. The Parties shall enter into
Terminal Service Orders with respect to any storage services at the Facilities
in the same manner as set forth in Section 6 of the Storage Services Agreement.
All references to the Long Beach Berth Throughput Agreement in this Agreement
shall not apply to the Facilities. To the extent the terms and provisions of
this Agreement conflict with the terms and provisions of the Storage Services
Agreement with respect to storage at the Facilities, the terms and provisions of
the Storage Services Agreement shall control.

SECTION 8 COMPLIANCE WITH LAW AND GOVERNMENT REGULATIONS

(a) Party Certification. Each Party certifies that none of the Products covered
by this Agreement were derived from crude petroleum, petrochemical, or gas which
was produced or withdrawn from storage in violation of any federal, state or
other governmental law, nor in violation of any rule, regulation or promulgated
by any governmental agency having jurisdiction in the premises.

(b) Compliance with Applicable Law. The Parties are entering into this Agreement
in reliance upon and shall comply in all material respects with all Applicable
Law which directly or indirectly affects the Products throughput hereunder, or
any receipt, throughput delivery, transportation, handling or storage of
Products hereunder or the ownership, operation or condition of each Marine
Terminal. Each Party shall be responsible for compliance with all Applicable Law
associated with such Party’s respective performance hereunder and the operation
of such Party’s facilities. In the event any action or obligation imposed upon a
Party under this Agreement shall at any time be in conflict with any requirement
of Applicable Law, then this Agreement shall immediately be modified to conform
the action or obligation so adversely affected to the requirements of the
Applicable Law, and all other provisions of this Agreement shall remain
effective.



--------------------------------------------------------------------------------

(c) Material Change in Applicable Law. If during the Term, any new Applicable
Law becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement, the Long Beach Berth Throughput Agreement or a Terminal Service Order
and which has a material adverse economic impact upon a Party, either Party,
acting in good faith, shall have the option to request renegotiation of the
relevant provisions of this Agreement, the Long Beach Berth Throughput Agreement
or a Terminal Service Order with respect to future performance. The Parties
shall then meet to negotiate in good faith amendments to this Agreement, the
Long Beach Berth Throughput Agreement or an applicable Terminal Service Order
that will conform to the new Applicable Law while preserving the Parties’
economic, operational, commercial and competitive arrangements in accordance
with the understandings set forth herein.

SECTION 9 PRODUCT SPECIFICATIONS

The provisions of the BAUTA related to (a) rules and procedures for the Berths,
(b) operating procedures for the Marine Terminals and (c) Product specifications
shall apply during the Term of this Agreement. The Parties shall enter into
Terminal Service Orders with respect to any of the foregoing in the same manner
as set forth in the BAUTA. To the extent the terms and provisions of this
Agreement conflict with the terms and provisions of the BAUTA with respect to
the foregoing, the terms and provisions of the BAUTA shall control.

SECTION 10 LIMITATION OF LIABILITY

(a) Waiver of Consequential and Other Damages. IN NO EVENT SHALL A PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY LOST PROFITS OR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, ARISING FROM THE BREACH, DEFAULT, STRICT
LIABILITY, OR THE NEGLIGENT ACTS, ERRORS, OR OMISSIONS OF SUCH PARTY WHILE
PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE LONG BEACH BERTH
THROUGHPUT AGREEMENT, EXCEPT WITH RESPECT TO INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES ACTUALLY AWARDED TO A THIRD PARTY OR ASSESSED
BY A GOVERNMENTAL AUTHORITY AND FOR WHICH A PARTY IS PROPERLY ENTITLED TO
INDEMNIFICATION FROM THE OTHER PARTY PURSUANT TO THE EXPRESS PROVISIONS OF THIS
AGREEMENT

(b) Claims and Liability for Lost Product. Operator shall not be liable to TRMC
for lost or damaged Product unless TRMC notifies Operator in writing within
ninety (90) days of the report of any incident or the date TRMC learns of any
such loss or damage to the Product. Operator’s maximum liability to TRMC for any
lost or damaged Product shall be limited to (i) the lesser of (A) the
replacement value of the Product at the time of the incident based upon the
price as posted by Platts or similar publication for similar Product in the same
locality, and if no other similar Product is in the locality, then in the state,
or (B) the actual cost paid for the Product by TRMC (copies of TRMC’s invoices
of cost paid must be provided), less (ii) the salvage value, if any, of the
damaged Product.

(c) Demurrage. Operator assumes no liability for demurrage (whether related to
marine movements or otherwise), except if such demurrage is the result of
Operator’s negligence or willful misconduct and except as provided in an
applicable Terminal Service Order.



--------------------------------------------------------------------------------

(d) No Guarantees or Warranties. Except as expressly provided in this Agreement,
neither TRMC nor Operator makes any guarantees or warranties of any kind,
expressed or implied. Operator specifically disclaims all implied warranties of
any kind or nature, including any implied warranty of merchantability and/or any
implied warranty of fitness for a particular purpose.

SECTION 11 INDEMNIFICATION

(a) Duty to Indemnify TRMC Group. Notwithstanding anything to the contrary in
this Agreement or any Terminal Service Order and except as set forth in
Section 11(c) of this Agreement, Operator SHALL RELEASE, DEFEND, INDEMNIFY, AND
HOLD HARMLESS TRMC, its affiliates, and their respective officers, directors,
employees, agents, successors, and assigns (collectively the “TRMC Group”) from
and against all claims, suits, causes of action, demands, losses, liabilities,
damages, costs, expenses, fees (including, but not limited to, reasonable
attorney’s fees), and court costs (collectively “Claims”), inclusive of Claims
made by third parties, arising from or relating to any injury to or death of
persons and/or damage, loss, or injury to any property TO THE EXTENT OF THE
PERCENTAGE OR PROPORTION OF DETERMINED FAULT ARISING FROM THE BREACH, DEFAULT,
STRICT LIABILITY, WILLFUL MISCONDUCT OR THE NEGLIGENT ACTS, ERRORS, OR OMISSIONS
OF OPERATOR OR ANY MEMBER OF THE OPERATOR GROUP (AS DEFINED BELOW) WHILE
PERFORMING ITS OR THEIR OBLIGATIONS UNDER THIS AGREEMENT AND THE LONG BEACH
BERTH THROUGHPUT AGREEMENT.

(b) Duty to Indemnify Operator Group Notwithstanding anything to the contrary in
this Agreement or any Terminal Service Order and except as set forth in
Section 11(c) of this Agreement, TRMC SHALL RELEASE, DEFEND, INDEMNIFY, AND HOLD
HARMLESS Operator and Operator’s affiliates, and its and their respective
officers, directors, members, managers, employees, agents, successors, and
assigns (excluding any member of TRMC Group) (collectively the “Operator Group”)
from and against all Claims, inclusive of Claims made by third parties, arising
from or relating to any injury to or death of persons and/or damage, loss, or
injury to any property TO THE EXTENT OF THE PERCENTAGE OR PROPORTION OF
DETERMINED FAULT ARISING FROM THE BREACH, DEFAULT, STRICT LIABILITY, OR THE
NEGLIGENT ACTS, ERRORS, OR OMISSIONS OF TRMC OR ANY MEMBER OF TRMC GROUP WHILE
USING THE BERTHS AND/OR TO THE EXTENT OF THE PERCENTAGE OR PROPORTION OF
DETERMINED FAULT ARISING FROM THE BREACH, DEFAULT, STRICT LIABILITY, WILLFUL
MISCONDUCT OR THE NEGLIGENT ACTS, ERRORS, OR OMISSIONS OF TRMC OR ANY MEMBER OF
THE TRMC GROUP WHILE PERFORMING ITS OR THEIR OBLIGATIONS UNDER THIS AGREEMENT
AND THE LONG BEACH BERTH THROUGHPUT AGREEMENT.

(c) Duty to Indemnify for Pollution Events. Notwithstanding anything to the
contrary in this Agreement, in the event of any escape, release, discharge,
threat of discharge, or disposal of any pollutants or hazardous materials from
any member of TRMC Group’s vehicles, Marine Vessels or equipment or otherwise
caused by any member of the TRMC Group while in, on, or adjacent to the Berths
(each such event a “Pollution Event”), Operator shall have the right to commence
emergency response and containment or clean-up activities, as deemed appropriate
or necessary by Operator or required by any Governmental Authority, and shall
notify TRMC, as soon as reasonably possible, of such activities. TRMC SHALL
ASSUME ALL RESPONSIBILITY FOR, AND SHALL RELEASE, DEFEND, INDEMNIFY, AND HOLD
HARMLESS THE OPERATOR GROUP FROM AND AGAINST, ANY AND ALL CLAIMS ARISING FROM OR
RELATING TO A POLLUTION EVENT EXCEPT TO THE EXTENT THAT TRMC SHALL SHOW ANY SUCH
POLLUTION EVENT IS CAUSED BY THE NEGLIGENCE OF OPERATOR OR ANY MEMBER OF THE
OPERATOR GROUP.



--------------------------------------------------------------------------------

(d) Failure to Maintain Required Coverages. In the event that Customer does not
maintain, or does not cause the TRMC Insurance Group members to maintain, the
insurance coverages required by Section 15(b) of this Agreement, then Customer
shall hold harmless and indemnify Operator against all Claims that otherwise
would have been insured.

(e) Written Claim. Neither Party shall be obligated to indemnify the other Party
or be liable to the other Party unless a written claim for indemnity is
delivered to the other Party within ninety (90) days after the date that a Claim
is reported or discovered, whichever is earlier.

(f) No Limitation. Except as expressly provided otherwise in this Agreement, the
scope of these indemnity provisions may not be altered, restricted, limited, or
changed by any other provision of this Agreement. The indemnity obligations of
the Parties as set out in this Section 11 are independent of any insurance
requirements as set out in Section 15, and such indemnity obligations shall not
be lessened or extinguished by reason of a Party’s failure to obtain the
required insurance coverages or by any defenses asserted by a Party’s insurers.

(g) Survival. These indemnity obligations shall survive the termination of this
Agreement until all applicable statutes of limitation have run regarding any
Claims that could be made with respect to the activities contemplated by this
Agreement.

(h) Mutual and Express Acknowledgement. THE INDEMNIFICATION PROVISIONS PROVIDED
FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE
INTENDED TO BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE WHETHER OR
NOT THE LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR
DAMAGES IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE GROSS, ACTIVE,
PASSIVE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANY
INDEMNIFIED PARTY. EACH PARTY ACKNOWLEDGES THAT THIS STATEMENT COMPLIES WITH THE
EXPRESS NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS NOTICE. NOTICE IN THIS
CONSPICUOUS NOTICE IS NOT INTENDED TO PROVIDE OR ALTER THE RIGHTS AND
OBLIGATIONS OF THE PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE IN THIS
AGREEMENT.

(i) Third Party Indemnification. If any Party has the rights to indemnification
from a third party, the indemnifying party under this Agreement shall have the
right of subrogation with respect to any amounts received from such third-party
indemnification claim.

SECTION 12 DEFAULT

(a) Default. A Party shall be in default under this Agreement if:

(i) the Party breaches any provision of this Agreement, a Terminal Service Order
or any of the Related Agreements (but with respect to the SoCal Transportation
Services Agreement, only with respect to the pipelines that transport Product to
and from the Marine Terminals), which breach has a material adverse effect on
the other Party, and such breach is not excused by Force Majeure or cured within
fifteen (15) Business Days after notice thereof (which notice shall describe
such breach in reasonable detail) is received by such Party (unless such failure
is not commercially reasonably capable of being cured in such fifteen
(15) Business Day period in which case such Party shall have commenced remedial
action to cure such breach and shall continue to diligently and timely pursue
the completion of such remedial action after such notice); or



--------------------------------------------------------------------------------

(ii) the Party (1) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (2) makes an assignment or any
general arrangement for the benefit of creditors, (3) otherwise becomes bankrupt
or insolvent (however evidenced) or (4) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.

(b) Options upon Default. If either of the Parties is in default as described
above, then (i) if TRMC is in default, Operator may or (ii) if Operator is in
default, TRMC may: (1) terminate this Agreement upon notice to the defaulting
Party; (2) withhold any payments due to the defaulting Parties under this
Agreement; and/or (3) pursue any other remedy at law or in equity.

(c) Obligation to Cure Breach. If a Party breaches any provision of this
Agreement, a Terminal Service Order or a Related Agreement, which breach does
not have a material adverse effect on the other Party, the breaching Party shall
still have the obligation to cure such breach.

(d) Cumulative Nature of Remedies. The remedies of TRMC provided for in this
Agreement shall not be exclusive, but shall be cumulative and shall be in
addition to all other remedies at law or in equity.

SECTION 13 FORCE MAJEURE

If a Party is unable to perform or is delayed in performing, in whole or in
part, its obligations under this Agreement, other than the obligation to pay
funds when due as a result of an event of Force Majeure at the Berths, then that
Party shall promptly notify the other Party of the event of Force Majeure with
reasonably full particulars and timing of such event. Such Party also shall
promptly notify the other Party when the event of Force Majeure terminates or no
longer adversely affects its ability to perform under this Agreement. The
obligations of the Party giving notice, so far as they are affected by the event
of Force Majeure, shall be suspended during, but not longer than, the
continuance of the Force Majeure event. The affected Party must act with
commercially reasonable diligence to resume performance, but it shall not be
required to expend funds to settle strikes, lockouts or other labor difficulty.
A Party’s inability economically to perform its obligations hereunder does not
constitute an event of Force Majeure. If Operator is excused from providing
services due to an event of Force Majeure, other than any fees that are already
due and payable hereunder, any other fees incurred by TRMC during the event of
Force Majeure shall be excused or proportionately reduced, as appropriate, for
so long as Operator’s performance is so excused due to the event of Force
Majeure. In the event the Berths or any part thereof is destroyed or damaged to
such extent as to make them unusable, then the Parties shall consult, subject to
the terms and provisions of the Terminal 2 Lease, whether or not to repair,
replace, or rebuild. An event of Force Majeure shall not extend the term of this
Agreement. If an event of Force Majeure materially affects either Party’s
performance under this Agreement and exists with respect to a Marine Terminal
for twelve (12) Months, then either Party shall have the right to terminate this
Agreement without further costs or obligation to the other Party.

SECTION 14 ASSIGNMENT

As of the Execution Date, General Partner shall assign all of its rights and
obligations under this Agreement to Partnership. Partnership shall immediately
assign its rights and obligations hereunder to Operator. Upon such assignment to
Operator, Operator shall have all of the respective rights and obligations set
forth herein.



--------------------------------------------------------------------------------

Except as otherwise provided in this Section 14, TRMC shall not transfer,
assign, or convey its interests hereunder, in whole or in part, to a third party
without the written consent of Operator, which shall not be unreasonably
withheld. Operator may assign its interest hereunder without consent from TRMC
to any subsidiary or affiliated company. Operator may assign its interest
hereunder to any new lessee or sublessee of the Berths with written consent from
TRMC in the event Operator assigns or subleases its interest in the Terminal 2
Lease prior to the date of the Sublease. Operator shall be permitted to make a
collateral assignment of this Agreement solely to secure working capital
financing for Operator. A Party making a permitted assignment shall notify the
other Party in writing at least ten (10) days prior to the effective date of
such assignment.

SECTION 15 INSURANCE

(a) Insurance Required by Operator. Notwithstanding the following, Operator
shall be required to obtain at least the minimum insurance required by the Berth
84/86 Lease. Operator shall obtain, at its sole cost and expense, shall carry
and maintain in full force and effect, and shall cause its Carriers,
contractors, agents and representatives (collectively the “Operator Insurance
Group”) to obtain and maintain, insurance coverages with insurance companies
rated not less than A-, IX by A.M. Best or otherwise reasonably satisfactory to
TRMC of the following types and amounts:

(i) Workers’ Compensation. Workers’ Compensation Insurance for statutory limits
and in accordance with the Laws and Regulations of the state(s) where the work
or operations under this Agreement are to be performed, including, without
limitation, U.S. Longshore and Harbor Workers Compensation Act as well as the
Outer Continental Shelf Lands Act with Volunteer Compensation for marine
operations to include transportation, wages, maintenance and cure, and Jones Act
Coverage where required;

(ii) Employer’s Liability. Employer’s Liability Insurance (including, where
applicable, maritime employer liability coverage and/or coverage for liabilities
under the U.S. Longshore and Harbor Workers’ Act and the Jones act), in the
following minimum limits:

 

  (1) Bodily injury by accident – $1,000,000 per accident;

 

  (2) Bodily injury by disease – $1,000,000 each employee; and

 

  (3) Bodily injury by disease – $1,000,000 policy limit.

(iii) Commercial Automobile. Commercial Automobile Liability Insurance covering
each vehicle whether owned, non-owned, hired, operated, or used by Operator
and/or any member of Operator Insurance Group while in, on or adjacent to the
Marine Terminals, with a combined single limit of not less than one million
dollars ($1,000,000) for bodily injury and property damage as to any one
accident, including an MCS-90 endorsement.

(iv) Commercial General Liability. Commercial General Liability Insurance
including coverages for contractual liability, third-party personal injury
liability, and sudden and accidental pollution, with limits of not less than one
million dollars ($1,000,000) combined single limits each occurrence.

(v) Excess Liability. Excess Liability Insurance in excess of the insurance
coverages required at Sections 15(a)(ii), (iii) and (iv) above, with a limit of
not less than twenty-five million dollars ($25,000,000) per occurrence.



--------------------------------------------------------------------------------

(b) Required Insurance for Customer’s Marine Carriers. Customer shall cause all
marine carriers who will access the Berths on its behalf to maintain insurance
coverage as set forth below:

(i) Hull & Machinery. Hull and Machinery Insurance to the greater of the full
market value or mortgage value of each vessel and her equipment used in
performing services hereunder. Such insurance shall be endorsed to include
navigation limits sufficient to cover all work locations and collision and
tower’s liability with the Sistership Clause unamended.

(ii) Protection & Indemnity. Protection and Indemnity Insurance provided through
any combination of (A) full entry with a Protection and Indemnity Club; and/or
(B) policy(ies) with a commercial insurance company(ies) or underwriters
syndicate(s) with terms no less broad than those customarily carried by similar
marine carriers with a limit of not less than one billion dollars
($1,000,000,000). Such Protection and Indemnity insurance shall include coverage
for injury to or death of master, mates, and crew; tower’s liability; excess
collision liability; cargo legal liability; pollution liability; and contractual
liability.

(iii) Certificate of Financial Responsibility (Water Pollution). Marine carriers
are required to provide to Operator a current and valid Certificate of Financial
Responsibility (Water Pollution) for its vessel(s) and as required by a Terminal
Service Order prior to arrival at the Berths. Evidence of all required insurance
coverages for marine carriers must be received by Operator’s marine scheduler
before approval to berth at the Berths will be granted or before authorization
to enter Berths area will be given, whichever is earlier.

(c) Certificates of Insurance; Endorsements. Operator shall cause TRMC to be
named as an additional insured on all policies of insurance secured by Operator
and the members of Operator’s Group in accordance with this Agreement. Operator
shall furnish TRMC with certificates of insurance evidencing this coverage. All
policies shall be endorsed to provide that no material change or cancellation of
the coverage shall occur until TRMC has received thirty (30) days written
notice. Operator hereby waives, and shall cause its insurers and those of the
Operator Insurance Group to also waive any right of subrogation that they may
have against TRMC or the TRMC Group. All insurance coverage required hereunder
shall be primary to, and not in excess of or contributory with, any insurance
that may be maintained by Operator.

SECTION 16 NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
hand delivery, when delivered; (b) if mailed via the official governmental mail
system, five (5) Business Days after mailing, provided said notice is sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (c) if mailed by an internationally recognized overnight express mail
service such as Federal Express, UPS, or DHL Worldwide, one (1) Business Day
after deposit therewith prepaid; or (d) if by e-mail one Business Day after
delivery with receipt confirmed. All notices will be addressed to the Parties at
the respective addresses as follows:

If to TRMC, to:

Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259



--------------------------------------------------------------------------------

For legal notices:

Attention: Charles A. Cavallo III, Managing Attorney – Commercial

phone: (210) 626-4045

email: Charles.A.Cavallo@tsocorp.com

For all other notices and communications:

Attention: Dennis C. Bak

phone: 310-847-3846

email: Dennis.C.Bak@tsocorp.com

If to Operator, to:

Tesoro Logistics Operations LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

For legal notices:

Attention: Charles S. Parrish, General Counsel

phone: (210) 626-4280

email: Charles.S.Parrish@tsocorp.com

For all other notices and communications:

Attention: Rick D. Weyen, Vice President, Logistics

phone: (210) 626-4379

email: Rick.D.Weyen@tsocorp.com

or to such other address or to such other Person as either Party will have last
designated by notice to the other Party.

SECTION 17 REPORTS AND AUDIT

Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement, and shall have the right to
audit such records at any reasonable time or times during the Term and for a
period of up to three years after termination of this Agreement. Claims as to
shortage in quantity or defects in quality shall be made by written notice
within ninety (90) days after the delivery in question or shall be deemed to
have been waived.

SECTION 18 CONFIDENTIAL INFORMATION

(a) Confidential Information and Exceptions Thereto. Each Party shall use
reasonable efforts to retain the other Parties’ Confidential Information in
confidence and not disclose the same to any third party nor use the same, except
as authorized by the disclosing Party in writing or as expressly permitted in
this Section 18. Each Party further agrees to take the same care with the other
Party’s Confidential Information as it does with its own, but in no event less
than a reasonable degree of care. Excepted from these obligations of confidence
and non-use is that information which:

(i) is available, or becomes available, to the general public without fault of
the receiving Party;



--------------------------------------------------------------------------------

(ii) was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
Operator that was in the possession of TRMC or any of its affiliates as a result
of their ownership or operation of Terminal 2 and Terminal 3 prior to
commencement date of the BAUTA);

(iii) is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or

(iv) is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.

For the purpose of this Section 18, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.

(b) Required Disclosure. Notwithstanding Section 18(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of any applicable securities exchange, any of the
disclosing Party’s Confidential Information, the receiving Party shall promptly
advise the disclosing Party of such requirement to disclose Confidential
Information as soon as the receiving Party becomes aware that such a requirement
to disclose might become effective, in order that, where possible, the
disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.

(c) Return of Confidential Information. Upon written request by the disclosing
Party, all of the disclosing Party’s Confidential Information in whatever form
shall be returned to the disclosing Party upon termination of this Agreement or
destroyed with destruction certified by the receiving Party, without the
receiving Party retaining copies thereof except that one copy of all such
Confidential Information may be retained by a Party’s legal department solely to
the extent that such Party is required to keep a copy of such Confidential
Information pursuant to Applicable Law, and the receiving Party shall be
entitled to retain any Confidential Information in the electronic form or stored
on automatic computer back-up archiving systems during the period such backup or
archived materials are retained under such Party’s customary procedures and
policies; provided, however, that any Confidential Information retained by the
receiving Party shall be maintained subject to confidentiality pursuant to the
terms of this Section 18, and such archived or back-up Confidential Information
shall not be accessed except as required by Applicable Law.

(d) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.



--------------------------------------------------------------------------------

(e) Survival. The provisions of this Section 18 shall survive the termination of
this Agreement for two (2) years.

SECTION 19 MISCELLANEOUS

(a) Modification; Waiver. This Agreement may be amended or modified only by a
written instrument executed by the Parties. Any of the terms and conditions of
this Agreement may be waived in writing at any time by the Party entitled to the
benefits thereof. No waiver of any of the terms and conditions of this Agreement
will be effective unless in writing signed by a duly authorized individual on
behalf of the Party against which the waiver is sought to be enforced. No waiver
of any term or condition or of any breach of this Agreement will be deemed or
will constitute a waiver of any other term or condition or of any later breach
(whether or not similar), nor will such waiver constitute a continuing waiver
unless otherwise expressly provided.

(b) Integration. This Agreement, together with the Terminal Service Orders and
the other agreements executed on the date hereof in connection with the
transactions contemplated by the Tranche 2 Contribution Agreement, constitutes
the entire agreement among the Parties pertaining to the subject matter hereof
and supersedes all prior agreements and understandings of the Parties in
connection therewith. In the event of a conflict of provisions of this Agreement
and the Carson Assets Indemnity Agreement dated as of the date hereof by and
among the Partnership, the General Partner, TRMC, Operator, and Tesoro
Corporation (“Carson Assets Indemnity Agreement”), the provisions of the Carson
Asset Indemnity Agreement shall prevail with respect to issues related to the
contribution of the assets described therein, but not with respect to the
ordinary operations of such assets as set forth in this Agreement.

(c) Construction and Interpretation. In interpreting this Agreement, unless the
context expressly requires otherwise, all of the following apply to the
interpretation of this Agreement:

(i) Preparation of this Agreement has been a joint effort of the Parties and the
resulting Agreement against one of the Parties as the drafting Party.

(ii) Plural and singular words each include the other.

(iii) Masculine, feminine and neutral genders each include the others.

(iv) The word “or” is not exclusive and includes “and/or”.

(v) The words “includes” and “including” are not limiting.

(vi) References to the Parties include their respective successors and permitted
assignees.

(vii) The headings in this Agreement are included for convenience and do not
affect the construction or interpretation of any provision of, or the rights or
obligations of a Party under, this Agreement.



--------------------------------------------------------------------------------

(d) Governing Law; Jurisdiction. This Agreement shall be governed by the laws of
the State of Texas without giving effect to its conflict of laws principles;
provided that any issues or claims arising out of the terms and conditions of
the Terminal 2 Lease, or rules and regulations of the POLB and the City will be
governed by the laws of the State of California. Each Party hereby irrevocably
submits to the exclusive jurisdiction of any federal court of competent
jurisdiction situated in the United States District Court for the Western
District of Texas, San Antonio Division, or if such federal court declines to
exercise or does not have jurisdiction, in the District Court of Bexar County,
Texas; provided that this limitation shall not prevent a party from joining the
other party in an action in another forum involving the POLB and/or the City.
The Parties expressly and irrevocably submit to the jurisdiction of said courts
and irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any action, suit or proceeding arising out of or relating to
this agreement brought in such courts, irrevocably waive any claim that any such
action, suit or proceeding brought in any such court has been brought in an
inconvenient forum and further irrevocably waive the right to object, with
respect to such claim, action, suit or proceeding brought in any such court,
that such court does not have jurisdiction over such Party. The Parties hereby
irrevocably consent to the service of process by registered mail, postage
prepaid, or by personal service within or without the State of Texas. Nothing
contained herein shall affect the right to serve process in any manner permitted
by law.

(e) Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.

(f) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under applicable law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.

(g) Independent Contractor. Operator’s relationship to TRMC hereunder shall be
that of an independent contractor. Nothing in this Agreement shall be construed
to make Operator or any of its employees, an agent, associate, joint venturer or
partner of TRMC.

(h) No Public Use. Operator’s services hereunder shall not be deemed those of a
public utility or common carrier. If any action is taken or threatened to
declare these services a public use, then, upon notifying TRMC, Operator may
(i) restructure and restate this Agreement, provided that such restructuring and
restatement does not increase the charges that TRMC is obligated to pay or
prevent TRMC from meeting its minimum throughput volume obligations under the
Long Beach Berth Throughput Agreement, or (ii) terminate this Agreement upon
thirty (30) days’ prior written notice.

(i) No Bonded Services. Operator is not providing a U.S. Customs bonded
warehouse service.

(j) No Third Party Beneficiaries. Except as expressly set forth herein,
including as set forth in Sections 10 and 11, it is expressly understood that
the provisions of this Agreement do not impart enforceable rights in anyone who
is not a Party or successor or permitted assignee of a Party.

(k) WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the Execution Date.

 

TESORO LOGISTICS OPERATIONS LLC

 

By: /s/ Phillip M. Anderson                                       
                           

       Phillip M. Anderson

       President

 

Solely in respect of Section 14 only:

TESORO LOGISTICS LP

By: TESORO LOGISTICS GP, LLC,

        its general partner

 

By: /s/ Phillip M. Anderson                                       
                           

       Phillip M. Anderson

       President

 

Solely in respect of Section 14 only:

TESORO LOGISTICS GP, LLC

 

By: /s/ Phillip M. Anderson                                       
                           

       Phillip M. Anderson

       President

 

TESORO REFINING & MARKETING COMPANY LLC

 

By: /s/ Gregory J. Goff                                       
                                   

       Gregory J. Goff

       Chairman of the Board of Managers and President

Signature Page to

Terminals 2 and 3 Operating Agreement



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF TERMINAL SERVICE ORDER

([TERMINAL NAME] [    ]-             , 20        )

This Terminal Service Order is entered as of             , 2013, by and between
Tesoro Refining & Marketing Company LLC, a Delaware limited liability company,
and Tesoro Logistics Operations LLC, a Delaware limited liability company,
pursuant to and in accordance with the terms of the Terminals 2 and 3 Operating
Agreement dated as of             , 2013, by and among such parties and Tesoro
Logistics GP, LLC, a Delaware limited liability company, and Tesoro Logistics
LP, a Delaware limited partnership (the “Agreement”).

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.

Pursuant to Section 6(b) of the Agreement, the parties hereto agree to the
following provisions:

[Insert applicable provisions:

(i) fees specified in Section 5 and Section 8 of the Storage Services Agreement
for storage of all Products owned by TRMC at the Facilities pursuant to
Section 5(b)(i)(2);

(ii) items related to a Terminal Service Order under the BAUTA pursuant to
Section 9; and

(iii) any other services as may be agreed.]

Except as set forth in this Terminal Service Order, the other terms of the
Agreement shall continue in full force and effect and shall apply to the terms
of this Terminal Service Order.

[Signature Page Follows]

Exhibit 1 –

Terminals 2 and 3 Operating Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Terminal Service
Order as of the date first written above.

 

TESORO LOGISTICS OPERATIONS

LLC

 

By:                                                                   
                                         

        Phillip M. Anderson

        President

     

TESORO REFINING & MARKETING

COMPANY LLC

 

By:                                                                   
                                         

        Gregory J. Goff

        Chairman of the Board of Managers and President

Exhibit 1 –

Terminals 2 and 3 Operating Agreement